Citation Nr: 1208824	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as a result of herbicide exposure during service.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1963 to May 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II ("DM II"), claimed as a result of herbicide exposure in service.

In October 2005, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of that hearing has been associated with the claims folder.  

The Board has previously considered this appeal.  In December 2005, the Board denied the appellant's claim.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a February 2010 single-judge Memorandum Decision, the Court set aside that part of the Board's decision that denied entitlement to the aforementioned claim for service connection, and remanded the claim for further development and adjudication.  Thereafter, in September 2010, the Board remanded the Veteran's claim for further development, specifically, to attempt to obtain additional information that could assist in verifying his claim that he visited the Republic of Vietnam ("Vietnam")  during the Vietnam era.  This was accomplished, and in January 2011, the RO issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  In March 2011, the Board again remanded the Veteran's claim in order to attempt to obtain information concerning whether aircraft that sprayed defoliant agents (including Agent Orange) were serviced in Thailand during the Vietnam War and/or whether either of the military units to which he was assigned were actually involved in spraying defoliants during the Vietnam War.  This was accomplished, and in October 2011, the RO issued an SSOC, in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.
FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran traveled to Vietnam or serviced aircraft involved in the spraying of tactical herbicides while on active duty service during the Vietnam era; accordingly, exposure to herbicides during active duty service is not presumed.

2.  There is no competent or probative evidence to show that the Veteran's DM II manifested during service or to a compensable degree within one year of separation from active duty service, and the Veteran has failed to present any competent or probative evidence that would suggest that his DM II is associated with active military service, to include as a result of herbicide exposure.


CONCLUSION OF LAW

DM II was neither incurred in, nor aggravated by, service, nor may the disease be presumed to have been incurred in service, to include as a result of herbicide exposure.  38 U.S.C.A. §§ 1131, 1116, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      
A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a March 2003 letter, VA informed the Veteran of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, although this letter did not provide the Veteran with information concerning how VA establishes the disability rating and effective date elements of a claim, because the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions regarding the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board observes that a Statement of the Case ("SOC"), dated March 2004, provided the Veteran with this information.

      B.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment and personnel records, as well as his statements in support of his claim, both orally, in the form of the October 2005 transcript of his hearing before the Board, and in writing.  In addition, as noted above (and, as will be discussed in greater detail below), the Board has made several attempts to verify information pertaining to the Veteran's claim that his DM II is the result of herbicide exposure in service.  The Veteran has not referenced any available records pertaining to his claim that he wished to have considered that have not already been obtained and associated with the claims folder.

The Board notes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, as will be discussed in greater detail below, the Board has determined that an examination is not warranted for the Veteran's claim, as there is no competent medical evidence of record to suggest any association between his claimed disability and service.  Rather, the only suggested relationship between the Veteran's DM II and service comes from the Veteran himself, despite having been notified several times of the evidentiary requirements necessary to successfully establish his claim.  

In this regard, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnose simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, while the Veteran, as a lay person, may be competent to describe experiencing various symptoms associated with DM II, he has not been shown to be competent to offer an opinion on a matter clearly requiring medical knowledge, such as determining the etiology of a complex medical disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition, such as a broken leg, but is not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between his disorder and service.

Moreover, as previously discussed, although the Veteran was provided with VCAA notice advising him of the evidence needed to support his claim, he failed to submit any medical evidence suggesting a nexus between his current DM II and service.  In addition, despite several attempts, VA has been unable to confirm the Veteran's assertion that he was exposed to Agent Orange in service.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a claimant with a medical nexus opinion.  Because some evidence of an in-service event, injury, or disease is required in order to substantiate a claim for service connection, and because a post-service medical examination cannot generally provide evidence of such past events, VA is not required to provide a medical examination to a claimant as part of duty to assist when the record does not already contain probative evidence of an in-service event, injury, or disease.  Id.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  Accordingly, because there is no competent evidence to suggest any association between the Veteran's current  disorder and service, the Board finds that an examination is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, supra at 1377, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) (evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent).  Significantly, the mere fact alone that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

Additionally, service connection for certain chronic diseases, such as diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

The Veteran contends that his current DM II is the result of herbicide exposure in service.  Specifically, he avers that, while stationed at U-Tapao Royal Thai Navy Airfield ("U-Tapao") in Thailand during the Vietnam War, he was directly exposed to Agent Orange through his military occupational specialty ("MOS") as an automated flight control systems technician.  While he contends that his primary duty involved the maintenance, repair and inspection of B-52 bombers and KC-135 refueling tanker aircraft, he also claims that on several occasions, he worked on tactical defoliant-spreading cargo planes that had flown missions over Vietnam.  Alternatively, he claims that he was present within the borders of Vietnam, and as a result, presumptive service connection for DM II is warranted.

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  A disease listed at 38 C.F.R. § 3.309(e) will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6).

These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type II (also known as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

The Board notes that, although DM II is one of the diseases which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e), in order to establish a claim of entitlement to service connection for DM II based on herbicide exposure, there must also be evidence that the Veteran either served in the Republic of Vietnam, or was actually in the country between January 9, 1962 and May 7, 1975.

As an initial matter, although the Veteran's Form DD 214 shows that he received the Vietnam Service Medal and Republic of Vietnam Campaign Medal, the receipt of these medals during the Vietnam War era is not conclusive evidence of service in Vietnam.  

Review of the claims folder reveals that, during the course of this appeal, the Veteran has advanced several contradictory statements regarding his claimed service in Vietnam and his exposure to Agent Orange while working at U-tapao.  In June 2001, when he initially filed his claim for VA disability benefits, he said that he had served on two tours of duty in Vietnam between 1967 and 1970.  However, he subsequently reported that he had worked in Thailand on aircraft that were "rigged for defoliant spraying," and that on four separate occasions, he was sent to "Tan sanute airbase in Saigon [Vietnam] to work on aircraft."  Then, in a March 2003 statement in support of his claim (VA Form 4138), the Veteran advanced a completely different theory.  He did not allege active duty service within Vietnam, but instead, stated that, while en route from the United States to Thailand for his first tour of duty between November 1967 and October 1968, he landed at Tan sanute airbase, where he was required to change planes; in a November 2003 statement, he claimed that this layover lasted 6  hours.  Yet, during his October 2005 hearing before the Board, he claimed that he had flown from the United States via a commercial aircraft and that his layover in Vietnam only lasted from 2-4 hours.  

Despite the Veteran's various claims, his official service personnel records fail to establish any regular duty, temporary duty or travel in or through Vietnam.  Rather, these records indicate that his only foreign service duty was in Thailand, at U-tapao, between November 4, 1967 and October 10, 1969 (in addition to a 7-day isolated tour at U-tapao in June 1966).  Moreover, in spite of several attempts to verify the Veteran's claimed Vietnam service and/or travel, in a January 2011 memorandum, the RO made a formal finding that, although all procedures to obtain such records had been correctly followed and exhausted, there was no evidence of travel records, temporary duty orders or personnel records showing that the Veteran ever stepped foot within the borders of Vietnam.  Accordingly, herbicide exposure based on service within Vietnam is not presumed.  38 C.F.R. § 3.307(a)(6)(i) and (iii).

Notwithstanding VA's presumptive provisions, the Federal Circuit has determined that the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this case, although the Veteran's service personnel records show that he was stationed for nearly two years at U-tapao in Thailand, where performance reports show that he did in fact work on B-52 bombers and KC-135 refueling aircraft, there is no probative evidence that he was ever exposed to herbicides or serviced any aircraft involved in the spraying of tactical herbicides over Vietnam.  

In this regard, the Board notes that, on May 6, 2009, VA issued Fast Letter 09-20, a directive to all VA regional offices concerning the "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  The memorandum reveals that the VA Compensation and Pension Service reviewed a listing of herbicide use and test sites outside of Vietnam provided by the Department of Defense ("DoD").  This list contains 71 sites within the United States and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested or stored.  The DoD list reveals that, in Thailand, only limited testing of tactical herbicides was conducted from April 2 through September 8, 1964, nearly two years before the Veteran's initial isolated temporary duty at U-tapao.  Furthermore, the location identified was the Pranburi Military Reservation, associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The report of these tests noted that only 5 civilian and 5 military personnel from Fort Detrick, Maryland, conducted the spray operations and subsequent research.  This location was not near any United States military installation or Royal Thai Air Force Base.

With regard to the Veteran's specific claim that he was in direct contact with Agent Orange by working on aircraft that had been used to spray tactical herbicides over Vietnam, DoD records show that, in Vietnam, tactical herbicides were aerially applied using only UC-123 aircraft in Operation RANCH HAND, or by helicopters under the control of the U.S. Army Chemical Corps (in a letter dated September 2006, the Veteran himself referred to this information and submitted a copy of a report, which would indicate that he was well aware of the DoD list and the dates that tactical herbicides were used in Thailand).  In addition, the Veteran's MOS was that of a flight control/autopilot systems specialist; there is no evidence to suggest, nor has he ever claimed, that he served with the U.S. Army Chemical Corps during the Vietnam era.  In addition, the Fast Letter goes on to specifically state that "RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand." (emphasis added).  Moreover, although there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30, through September 16, 1963, and from October 14 -17, 1966, as noted above, the Veteran's official personnel records clearly demonstrate that he was not in Thailand during either of those periods, and thus, could not have been exposed to these aircraft or herbicides.  However, even if he had been in Thailand at that time, the Fast Letter specifically states that "[t]hese facts are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand."

Finally, regarding the Veteran's claim of coming in contact with contaminated aircraft, Fast Letter 09-20 specifically states the following: 

If the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

Fast Letter 09-20, May 6, 2009.  (emphasis added).  

In addition to the aforementioned DoD reports, as noted above, in March 2011, the Board remanded the Veteran's claim in an attempt to obtain additional information concerning whether aircraft that sprayed defoliant agents were serviced in Thailand during the Vietnam War and/or whether either of the military units to which the Veteran was assigned (the 4258th Strategic Wing (Strategic Air Command), later redesignated in January 1970 as the 307th Strategic Wing) were involved in spraying defoliants during the Vietnam War.  In a formal finding memorandum, dated September 2011, the RO determined that credible evidence to support the Veteran's claim of direct herbicide exposure was not available either through a search of online records or through the Joint Services Records Research Center, which concluded that they were "unaware of any consolidated listing that provides detailed information and identification of all aircraft utilized in Agent Orange spray missions."  

Accordingly, as neither the required service in Vietnam, nor any other exposure to herbicides has been shown by the probative evidence of record, service connection for DM II, based upon presumed or actual exposure to herbicides, is not warranted.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309. 

Nevertheless, service connection may be granted for the Veteran's DM II under 38 C.F.R. § 3.303(d) and Combee if the evidence establishes that the condition is otherwise related to service.

In this regard, the Board notes that the Veteran's service treatment records contain no complaints of, treatment for, or a diagnosis of DM II during service or within the one-year presumptive period following service.  In fact, there is no evidence that the Veteran was diagnosed with DM II until October 2002, when private clinical treatment records revealed the initial suspicion and subsequent diagnosis of the condition.  However, there are no medical statements or opinions of record that relate the condition to service or to a disease or injury of service origin.  Rather, as discussed above, the only opinion that purports to make such a connection comes from the Veteran himself.  

III.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on a complete review of the pertinent evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for DM II, to include as a result of herbicide exposure.  In reaching this conclusion, as discussed above, because there is no probative evidence that the Veteran was ever present within the borders of Vietnam while on active duty service during the Vietnam era, despite his various assertions regarding his alleged herbicide exposure in service, presumptive service connection for DM II on the basis of herbicide exposure is not warranted.  In addition, because there is no competent evidence to show that the disease manifested to a compensable degree within the one-year period following separation from active service, service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  Moreover, as noted above, while he is not precluded from demonstrating service connection on a direct basis, because the Veteran's service treatment records are silent for any manifestations of the disorder during service and the record contains no competent evidence to suggest a nexus between the current disorder and service, to include as a direct result of herbicide exposure during active duty service in Thailand, service connection on a direct basis is not warranted.

In addition to the probative evidence of record, such as VA Fast Letter 09-20 and the reports from DoD referenced therein, the Board has also considered the Veteran's personal assertions that he developed DM II as a result of Agent Orange exposure during active duty service.  In this regard, the Board notes that the Court has repeatedly held that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, in this instance, as mentioned above, the Veteran has not been shown to have any medical training, and thus is not competent to provide an opinion relating to medical causation and etiology that requires medical expertise and/or a clinical examination by a medical professional.  See Jandreau v. Nicholson, supra.  As a result, his assertions do not constitute competent medical evidence that the claimed disorder was caused by, or is otherwise related to, his military service.

Moreover, despite the claims of the Veteran's attorney to the contrary, the Board observes that the record contains substantial evidence reflecting that the Veteran's assertions regarding his purported Agent Orange exposure are not credible.  For example, as discussed above, the Veteran has advanced various, contradictory statements concerning  his claimed herbicide exposure, including initially reporting that he served on active duty within the borders Vietnam, despite there being no evidence of such service in his service personnel records; having deplaned in Vietnam while en route to Thailand, despite his conflicting claims concerning the modes of travel and the varying assertions concerning the time spent on layover (a discrepancy also cited, perhaps inadvertently, by the Veteran's attorney in her December 2011 brief); and having serviced aircraft involved in the spraying of tactical herbicides over Vietnam while stationed in Thailand, despite official statements from the DoD that aircraft involved in Operation RANCH HAND in Vietnam were actually stationed in Vietnam, and not in Thailand, as the Veteran's claims suggest.  In light of his equivocal statements, the Board finds that the Veteran's assertions concerning his alleged herbicide exposure during service are not credible.  

In addition, as noted above, the Board observes that, following service, the Veteran was not diagnosed with DM II until 2002, more than three decades after active military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the amount of time that passed between service and the first documented diagnosis or treatment of record of DM II is evidence that weighs against the Veteran's claim on a direct basis.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for DM II, to include as a result of herbicide exposure.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for DM II, to include as a result of herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


